--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.55

 
Non-Qualified Plan Trust Agreement
 
For Recordkept Plans
 
 
This Non-Qualified Plan Trust Agreement for Recordkept Plans (“Trust
Agreement”), entered into as of_________________ by and between Weingarten
Realty (the "Employer") and Merrill Lynch Bank & Trust Co., FSB, (the
“Trustee”), with respect to a trust forming part of the Weingarten Realty
Investors Deferred Compensation Plan (the “Plan”);
 
WHEREAS, the Employer has adopted the non-qualified deferred compensation plan
identified above;
 
WHEREAS, the Employer has incurred or expects to incur liability under the terms
of such Plan with respect to the individuals participating in such Plan;
 
WHEREAS, the Employer wishes to establish a trust (the “Trust”) and to
contribute to the Trust assets that shall be held therein, subject to the claims
of the Employer's creditors in the event of the Employer's Insolvency, as herein
defined, until paid to Plan participants and their beneficiaries in such manner
and at such times as specified in the Plan;
 
WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plan as an unfunded
plan maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purpose of Title I of
the Employee Retirement Income Security Act of 1974, as amended;
 
WHEREAS, it is the intention of the Employer to make contributions to the Trust
to provide itself with a source of funds to assist it in the meeting of its
liabilities under the Plan;
 
NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed of as follows:
 
Section 1.  Establishment Of Trust
 
 
(a)
Deposit of Funds. The Employer hereby deposits with the Trustee in trust such
cash and/or marketable securities, if any, which shall become the principal of
the Trust to be held, administered and disposed of by the Trustee as provided in
this Trust Agreement.

 
(b)
Irrevocability. The Trust hereby established shall be irrevocable.

 
(c)
Grantor Trust. The Trust is intended to be a grantor trust, of which the
Employer is the grantor, within the meaning of subpart E, part 1, subchapter J,
chapter 1, subtitle A of the Internal Revenue Code of 1986, as amended, and
shall be construed accordingly.

 
(d)
Trust Assets. The principal of the Trust, and any earnings thereon, shall be
held separate and apart from other funds of the Employer and shall be used
exclusively for the uses and purposes of Plan participants and general creditors
as herein set forth. Plan participants and their beneficiaries shall have no
preferred claim on, or any beneficial ownership interest in, any assets of the
Trust. Any rights created under the Plan and this Trust Agreement shall be mere
unsecured contractual rights of Plan participants and their beneficiaries
against the Employer. Any assets held by the Trust will be subject to the claims
of the Employer's general creditors under federal and state law in the event of
Insolvency, as defined in Section 3(a) herein.

 
(e)
Additional Deposits. The Employer, in its sole discretion, may at any time, or
from time to time, make additional deposits of cash or other property in trust
with the Trustee to augment the principal to be held, administered and disposed
of by the Trustee as provided in this Trust Agreement. Neither the Trustee nor
any Plan participant or beneficiary shall have any right to compel such
additional deposits.

 
(f)
Acceptance of Additional Deposits. The Trustee shall not be obligated to receive
such cash and/or property unless prior thereto the Trustee has agreed that such
cash and/or property is acceptable to the Trustee and the Trustee has received


 
 

--------------------------------------------------------------------------------

 

 
 
such reconciliation, allocation, investment or other information concerning, or
representation with respect to, the cash and/or property as the Trustee may
require. The Trustee shall have no duty or authority to (a) require any deposits
to be made under the Plan or to the Trustee; (b) compute any amount to be
deposited under the Plan to the Trustee; or (c) determine whether amounts
received by the Trustee comply with the Plan. Assets of the Trust may, in the
Trustee's discretion, be held in an account with an affiliate of the Trustee.

 
Section 2.  Payments To Plan Participants And Their Beneficiaries
 
 
(a)
Payment of Benefits by Trustee. With respect to each Plan participant, the
Employer shall deliver to the Trustee a schedule (the “-Payment Schedule”) that
indicates the amounts payable in respect of the participant (and his or her
beneficiaries), that provides a formula or other instructions acceptable to the
Trustee for determining the amounts so payable, the form in which such amounts
are to be paid (as provided for or available under the Plan), and the time of
commencement for payment of such amounts. The Payment Schedule shall be
delivered to the Trustee not more than thirty (30) business days nor fewer than
fifteen (15) business days prior to the first date on which a payment is to be
made to the Plan participant. Any change to a Payment Schedule shall be
delivered to the Trustee not more than thirty (30) business days nor fewer than
fifteen (15) business days prior to the date on which the first payment is to be
made in accordance with the changed Payment Schedule. Except as otherwise
provided herein, the Trustee shall arrange for payments to be made to Plan
participants and their beneficiaries in accordance with such Payment Schedule by
transmitting the distribution amount (together with amounts necessary for
federal, state or local taxes that may be required to be withheld) to the
Employer or Employer's designee who shall be responsible for payment directly to
participants and their beneficiaries and proper tax reporting and withholding to
the appropriate tax authorities. In all events, the Employer is responsible for
calculating the amount of all federal, state or local taxes required to be
withheld with respect to any distribution and advising the Trustee of such
amounts prior to the Trustee's transmission to the Employer of any amounts from
the Trust.

 
(b)
Entitlement to Benefits. The entitlement of a Plan participant or his or her
beneficiaries to benefits under the Plan shall be determined by the Employer or
such party as it shall designate under the Plan, and any claim for such benefits
shall be considered and reviewed under the procedures set out in the Plan.

 
(c)
Payment of Benefits by Employer. The Employer may make payment of benefits
directly to Plan participants or their beneficiaries as they become due under
the terms of the Plan. If the Employer determines to make a payment of a
deferred compensation benefit directly to a participant or beneficiary as the
benefit becomes payable to the participant or such participant's beneficiary
under the terms of the Plan, the Employer shall notify the Trustee of the
decision to make payment of the benefit directly to the participant or the
participant's beneficiary prior to the time the benefit becomes payable to the
participant or the participant's beneficiary. The Employer shall provide written
certification to the Trustee evidencing such payment, and may at that time or at
a subsequent time request reimbursement from the Trustee of the amount of such
payment. The Trustee, upon receipt of such written certification and such
request, shall distribute such amount to the Employer. In addition, if the
principal of the Trust, and any earnings thereon, are not sufficient to make
payments of benefits in accordance with the terms of the Plan, the Employer
shall make the balance of each payment as it falls due. The Trustee shall notify
the Employer where principal and earnings are not sufficient.

 
(d)
No Duty to Determine Sufficiency. The Trustee shall have no responsibility to
determine whether the Trust is sufficient to meet the liabilities under the
Plan, and shall not be liable for payments or Plan liabilities in excess of the
value of the assets held in the Trust.

 
Section 3.  Trustee Responsibility Regarding Payments In The Event Of Insolvency
 
 
(a)
Insolvency. The Trustee shall cease payment of benefits to Plan participants and
their beneficiaries if the Employer is Insolvent. The Employer shall be
considered “Insolvent” for purposes of this Trust Agreement if (i) the Employer
is unable to pay its debts as they become due, or (ii) the Employer is subject
to a pending proceeding as a debtor under the United States Bankruptcy Code.

 
(b)
Notice of Insolvency. At all times during the continuance of this Trust, as
provided in Section 1(d) hereof, the principal and income of the Trust, for
which the Employer is treated as grantor and owner shall be subject to the
claims of general creditors of the Employer under federal and state law as set
forth below.

 

 
(i)
The Board of Directors and the Chief Executive Officer of the Employer (or, if
there is no Chief Executive Officer, the highest ranking officer) shall have the
duty to inform the Trustee in writing of the Insolvency of the Employer.

 
 

--------------------------------------------------------------------------------


 
 

 
 
If a person claiming to be a creditor of the Employer alleges in writing to the
Trustee that the Employer has become Insolvent, the Trustee shall determine
whether the Employer is Insolvent and, pending such determination, the Trustee
shall discontinue payment of benefits to Plan participants or their
beneficiaries,

 
 
 
(ii)
Unless the Trustee has actual knowledge of the Insolvency of the Employer, or
has received notice from the Employer or a person claiming to be a creditor
alleging that the Employer is Insolvent, the Trustee shall have no duty to
inquire whether the Employer is Insolvent. The Trustee may in all events rely on
such evidence concerning the solvency of the Employer as may be furnished to the
Trustee and that provides the Trustee with a reasonable basis for making a
determination concerning the solvency of the Employer.

 

 
(iii)
If at any time the Trustee has determined that the Employer is Insolvent, the
Trustee shall discontinue payments to Plan participants or their beneficiaries
and shall hold the assets of the Trust for the benefit of the general creditors
of the Employer. Nothing in this Trust Agreement shall in any way diminish any
rights of Plan participants or their beneficiaries to pursue their rights as
general creditors of the Employer with respect to benefits due under the Plan or
otherwise.

 

 
(iv)
The Trustee shall resume the payment of benefits to Plan participants or their
beneficiaries in accordance with Section 2 of this Trust Agreement only after
the Trustee has determined that the Employer is not Insolvent (or is no longer
Insolvent).

 
(c)
Amount of Payments after Insolvency. Provided that there are sufficient assets,
if the Trustee discontinues the payment of benefits from the Trust pursuant to
Section 3(b) hereof and subsequently resumes such payments, the first payment
following such discontinuance shall include the aggregate amount of all payments
due to Plan participants or their beneficiaries under the terms of the Plan for
the period of such discontinuance, less the aggregate amount of any payments
made to Plan participants provided for hereunder during any such period of
discontinuance; provided that the Employer has given the Trustee the information
with respect to such payments made during the period of discontinuance prior to
resumption of payments by the Trustee.

 
(d)
Parent Assets after Insolvency. Notwithstanding the foregoing provisions of this
Section 3, to the extent a parent corporation, if any ("Parent"), contributes
Parent stock or other assets to the Trust to satisfy any subsidiary
corporation's obligations to the Plan participants and beneficiaries ("Parent
Assets"), such Parent Assets are subject to claims of both the general creditors
of the subsidiary corporation as well as the general creditors of the Parent.

 
Section 4.  Payments To The Employer
 
 
Except as provided in Section 2(a), Section 2(c) and Section 3 hereof, since the
Trust is irrevocable, in accordance with Section 1(b) hereof, the Employer shall
have no right or power to direct the Trustee to return to the Employer or to
divert to others any of the Trust assets before the payment of all benefits have
been made to Plan participants and their beneficiaries
 
pursuant to the terms of the Plan and this Trust Agreement.
 
Section 5.  Investment Authority
 
 
(a)
Investment of Principal and Interest. The Trustee shall invest and reinvest the
principal and income of the Trust as directed by the Employer (including
directions that the Trustee follow Plan participants' deemed investment
elections made in accordance with the terms of the Plan), which directions may
be changed from time to time, all in accordance with procedures established by
the Trustee. The Trustee may limit the categories of assets in which the Trust
may be invested.

 
(b)
Voting Rights. The Trustee may invest in securities (including stock or rights
to acquire stock) or obligations issued by the Employer. All rights associated
with assets of the Trust shall be exercised by the Trustee or the person
designated by the Trustee, and shall in no event be exercised by or rest with
Plan participants, except that voting rights with respect to Trust assets will
be exercised by the Employer, unless an investment adviser has been appointed
pursuant to Section 5(d) and voting authority has been delegated to such
investment adviser.

 
(c)
Substitution of Assets. The Employer shall have the right at any time, and from
time to time in its sole discretion, to substitute assets of equal fair market
value for any asset held by the Trust. This right is


 
 

--------------------------------------------------------------------------------

 

 
 
exercised by the Employer in a nonfiduciary capacity without the approval or
consent of any person in a fiduciary capacity.

 
(d)
Appointment of Investment Manager. The Employer may appoint one or more
investment managers, including any entities affiliated with the Trustee, who
shall have the power to manage, acquire, or dispose of such portion of the
assets of the Trust as the Employer shall determine subject to the following:

 
 
(i)
An investment manager shall act in accordance with the provisions of an
investment management agreement entered into between it and the Employer, an
executed copy of which investment management agreement shall be filed with the
Trustee;

 
 
(ii)
Each such investment manager must be: (i) registered as an investment adviser
under the Investment Advisers Act of 1940; (ii) if not registered as an
investment adviser under such Act because of paragraph (1) of Section 203A(a) of
such Act, is registered as an investment adviser under the laws of the state
(referred to in such paragraph (1)) in which it maintains its principal office
and place of business and satisfied any applicable filing requirements; (iii) a
bank, as defined in said Act; (iv) an insurance company qualified to manage,
acquire and dispose of the assets of the Plan under the laws of more than one
state of the United States; or (v) an independent third party that shall be
designated or appointed by the Employer, and that shall provide investment
advice on a discretionary or nondiscretionary basis with respect to that portion
of the assets of the Trust as the Employer shall specify from time to time by
written direction(s) to the Trustee;

 

 
(iii)
The indicia of ownership of the assets of the Trust shall be held by the Trustee
at all times, unless another custodian is appointed by the Employer;

 

 
(iv)
Any entity affiliated with the Trustee may act as broker or dealer to execute
transactions, including the purchase of any securities directly distributed,
underwritten, or issued by an entity affiliated with the Trustee, at standard
commission rates, mark-ups or concessions, and to provide other management or
investment services with respect to such trust, including the custody of assets;

 
 
(v)
Any direction provided to the Trustee by an investment manager shall be provided
in writing or given orally and confirmed in writing, or by telephonic or
electronic methods acceptable to the Trustee as soon as practicable.
Alternatively, an investment manager may provide investment instructions
directly to the broker or dealer and receipt by the Trustee of a confirmation of
the transaction from the broker or dealer shall be conclusive evidence of such
transactions. In either case, the Trustee shall have the authority within
twenty-four (24) hours of receipt of such direction from the investment manager
or confirmation of a transaction to instruct the investment manager to rescind
the transaction if the Trustee determines that the investment is inconsistent
with its operational or administrative requirements; and

 

 
(vi)
The Trustee may pay any such investment manager for any such services from the
assets of the Trust without reduction for any fees or compensation paid to the
Trustee for its services as trustee.

 
Notwithstanding any other provision of the Trust Agreement to the contrary, with
respect to the investment of the assets of the Trust managed by an investment
manager, the Trustee shall have only the duty to follow the directions of the
investment manager and the Trustee shall not be liable to anyone and shall be
completely indemnified and held harmless by the Employer:
 
 
(I)
for an act or omission of the investment manager (including an act or omission
by the Trustee pursuant to the direction of the investment manager) with respect
to the investment of such assets;

 
 
(II)
for failing to act with respect to the investment or reinvestment of such assets
absent direction from the investment manager; or

 

 
(III)
for failing to invest, periodically review, diversify or otherwise deal with the
investment of such assets.

 
In the event the Employer is Insolvent for purposes of Section 3 and the
Employer fails to provide effective investment instructions to the Trustee as
provided in Section 5(a), the Trustee may appoint one or more investment
advisers who are registered as investment advisers under the Investment Advisers
Act of 1940, who may be affiliates of the Trustee, to provide investment advice
on a discretionary or non-discretionary basis with respect to all or a specified
portion of the assets of the Trust.
 
(e)
Powers of Trustee. Subject to Section 5(a), the Trustee, or the Trustee's
designee, is authorized and empowered:


 
 

--------------------------------------------------------------------------------

 

 
 
(i)
To invest and reinvest Trust assets, together with the income therefrom, in
common stock, preferred stock, convertible preferred stock, bonds, debentures,
convertible debentures and bonds, mortgages, notes, commercial paper and other
evidences of indebtedness (including those issued by the Trustee), shares of
mutual funds (which funds may be sponsored, managed or offered by an affiliate
of the Trustee), guaranteed investment contracts, bank investment contracts,
other securities, policies of life insurance, annuity contracts, options,
options to buy or sell securities or other assets, and all other property of any
type (personal, real or mixed, and tangible or intangible);

 
 
(ii)
To deposit or invest all or any part of the assets of the Trust in savings
accounts or certificates of deposit or other deposits in a bank or savings and
loan association or other depository institution, including the Trustee or any
of its affiliates, provided with respect to such deposits with the Trustee or an
affiliate the deposits bear a reasonable interest rate;

 

 
(iii)
To hold, manage, improve, repair and control all property, real or personal,
forming part of the Trust; to sell, convey, transfer, exchange, partition, lease
for any term, even extending beyond the duration of this Trust, and otherwise
dispose of the same from time to time;

 

 
(iv)
To hold in cash, without liability for interest, such portion of the Trust as is
pending investments, or payment of expenses, or the distribution of benefits;

 
 
(v)
To take such actions as may be necessary or desirable to protect the Trust from
loss due to the default on mortgages held in the Trust including the appointment
of agents or trustees in such other jurisdictions as may seem desirable, to
transfer property to such agents or trustees, to grant to such agents such
powers as are necessary or desirable to protect the Trust, to direct such agent
or trustee, or to delegate such power to direct, and to remove such agent or
trustee;

 

 
(vi)
To settle, compromise or abandon all claims and demands in favor of or against
the Trust;

 

 
(vii)
To exercise all of the further rights, powers, options and privileges granted,
provided for, or vested in trustees generally under the laws of the state in
which the Trustee has its principal place of business so that the powers
conferred upon the Trustee herein shall not be in limitation of any authority
conferred by law, but shall be in addition thereto;

 

 
(viii)
To borrow money from any source and to execute promissory notes, mortgages or
other obligations and to pledge or mortgage any trust assets as security; and

 

 
(ix)
To maintain accounts at, execute transactions through, and lend on an adequately
secured basis stocks, bonds or other securities to, any brokerage or other firm,
including any firm which is an affiliate of the Trustee.

 
Section 6.  Additional Powers Of The Trustee
 
 
To the extent necessary or which it deems appropriate to implement its powers
under Section 5 or otherwise to fulfill any of its duties and responsibilities
as the Trustee of the Trust, the Trustee shall have the following additional
powers and authority:
 
(a)
To register securities, or any other property, in its name or in the name of any
nominee, including the name of any affiliate or the nominee name designated by
any affiliate, with or without indication of the capacity in which property
shall be held, or to hold securities in bearer form and to deposit any
securities or other property in a depository or clearing corporation;

 
(b)
To designate and engage the services of, and to delegate powers and
responsibilities to, such agents, representatives, advisers, counsel and
accountants as the Trustee considers necessary or appropriate, any of whom may
be an affiliate of the Trustee or a person who renders services to such an
affiliate, and, as part of its expenses under this Trust Agreement, to pay their
reasonable expenses and compensation;

 
(c)
To make, execute and deliver, as the Trustee, any and all deeds, leases,
mortgages, conveyances, waivers, releases or other instruments in writing
necessary or appropriate for the accomplishment of any of the powers listed in
this Trust Agreement; and

 
(d)
Generally to do all other acts which the Trustee deems necessary or appropriate
for the protection of the Trust.

 
Section 7.  Disposition of Income
 

 
 
 

--------------------------------------------------------------------------------

 

During the term of this Trust Agreement, all income received by the Trust, net
of expenses and taxes, shall be accumulated and reinvested.
 
Section 8.  Accounting By The Trustee
 
 
The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Employer and the Trustee. Within ninety (90) calendar days following the close
of each calendar year and within ninety (90) calendar days after removal or
resignation of the Trustee, the Trustee shall deliver to the Employer a written
account of its administration of the Trust during such year or during the period
from the close of the last preceding year to the date of such removal or
resignation, setting forth all investments, receipts, disbursements and other
transactions effected by it, including a description of all securities and
investments purchased and sold with the cost or net proceeds of such purchases
or sales (accrued interest paid or receivable being shown separately), and
showing all cash, securities and other property held in the Trust at the end of
such year or as of the date of such removal or resignation, as the case may be.
The Trustee may satisfy its obligation under this Section 8 by rendering to the
Employer monthly statements setting forth the information required by this
Section separately for the month covered by the statement.
 
Section 9.  Responsibility And Indemnity Of The Trustee
 
 
(a)
Standard of Conduct. The Trustee shall act with the care, skill, prudence and
diligence under the circumstances then prevailing that a prudent person acting
in like capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims, provided, however, that the
Trustee shall incur no liability to any person for any action taken pursuant to
a direction, request or approval given by the Employer which is contemplated by,
and in conformity with, the terms of the Plan and this Trust and is given in
writing by the Employer or in such other manner prescribed by the Trustee. The
Trustee shall also incur no liability to any person for any failure to act in
the absence of direction, request or approval from the Employer which is
contemplated by, and in conformity with, the terms of this Trust. In the event
of a dispute between the Employer and a party, the Trustee may apply to a court
of competent jurisdiction to resolve the dispute.

 
(b)
Indemnification of Trustee. The Employer hereby indemnifies the Trustee and each
of its affiliates (collectively, the “Indemnified Parties”) against, and shall
hold them harmless from, any and all loss, claims, liability, and expense,
including reasonable attorneys' fees, imposed upon or incurred by any
Indemnified Party as a result of any acts taken, or any failure to act, in
accordance with the directions from the Employer or any designee of the
Employer, or by reason of the Indemnified Party's good faith execution of its
duties with respect to the Trust, including, but not limited to, its holding of
assets of the Trust. The Trustee is authorized to prosecute or defend actions,
suits, claims or proceedings for the protection of Trust assets and of the
Trustee in the performance of the duties of the Trustee and to represent the
Trust in all actions, suits, claims or proceedings. The Trustee shall have the
authority to pay, contest or settle any claim by or against the Trust by
compromise, arbitration or otherwise; to release, in whole or in part, any claim
belonging to the Trust to the extent that the claim is deemed uncollectible by
the Trustee. Notwithstanding the foregoing, the Trustee may only pay or settle a
claim assessed against the Trust by the Employer if it is compelled to do so by
a final order of a court of competent jurisdiction which is not subject to
appeal. The Employer agrees to indemnify the Trustee against the Trustee's
costs, expenses and liabilities (including, without limitation, attorneys' fees
and expenses) relating thereto. The Employer's obligations in the foregoing
regard shall be satisfied promptly by the Employer, provided that in the event
the loss, claim, liability or expense involved is determined by a no longer
appealable final judgment entered in a lawsuit or proceeding to have resulted
from the gross negligence or willful misconduct of the Trustee, the Trustee
shall promptly on request thereafter return to the Employer any amount
previously received by the Trustee under this Section with respect to such loss,
claim, liability or expense. If the Employer does not pay such costs, expenses
and liabilities in a reasonably timely manner, the Trustee may obtain payment
from the Trust without direction from the Employer.

 
(c)
Legal Counsel. The Trustee may consult with legal counsel (who may also be
counsel for the Employer generally) with respect to any of its duties or
obligations hereunder,

 
(d)
Other Advisers. The Trustee may hire agents, accountants, actuaries, investment
advisers, financial consultants or other professionals to assist it in
performing any of its duties or obligations hereunder.

 
(e)
Authority of Trustee. The Trustee shall have, without exclusion, all powers
conferred on the Trustee by applicable law unless expressly provided otherwise
herein, provided, however, that if an insurance policy is held as an asset of
the

 

 
 
 

--------------------------------------------------------------------------------

 

 
Trust, the Trustee shall have no power to name a beneficiary of the policy other
than the Trust, to assign the policy (as distinct from conversion of the policy
to a different form) other than to a successor Trustee, or to loan to any person
the proceeds of any borrowing against such policy.

 
(f)
Limitation on Trustee. Notwithstanding any powers granted to the Trustee
pursuant to this Trust Agreement or to applicable law, the Trustee shall not
have any power that could give this Trust the objective of carrying on a
business and dividing the gains therefrom, within the meaning of Section
301.7701-2 of the Procedure and Administrative Regulations promulgated pursuant
to the Internal Revenue Code.

 
Section 10.  Compensation And Expenses Of The Trustee
 
 
The Trustee is authorized, unless otherwise agreed by the Trustee, to withdraw
from the Trust without direction from the Employer the amount of its fees in
accordance with the fee schedule agreed to in writing by the Employer and the
Trustee. The Employer shall pay all administrative expenses, but if not so paid,
the expenses shall be paid from the Trust.
 
Section 11.  Resignation And Removal Of The Trustee
 
 
(a)
Resignation of Trustee. The Trustee may resign at any time by written notice to
the Employer, which shall be effective sixty (60) calendar days after receipt of
such notice unless the Employer and the Trustee agree otherwise.

 
(b)
Removal of Trustee. The Trustee may be removed by the Employer on sixty (60)
calendar days' written notice or upon shorter written notice accepted by the
Trustee.

 
(c)
Transfer of Assets to Successor.

 
 
(i)
Upon resignation or removal of the Trustee and appointment of a successor
Trustee, all assets shall subsequently be transferred to the successor Trustee.
The transfer shall be completed within 60 days after receipt of notice of
resignation, removal or transfer, unless the Employer extends the time limit,
provided that the Trustee is provided assurance by the Employer satisfactory to
the Trustee that all fees and expenses reasonably anticipated will be paid.

 
 
(ii)
Upon settlement of the account and transfer of the Trust assets to the successor
Trustee, all rights and privileges under this Trust Agreement shall vest in the
successor Trustee and all responsibility and liability of the Trustee with
respect to the Trust and assets thereof shall terminate subject only to the
requirement that the Trustee execute all necessary documents to transfer the
Trust assets to the successor Trustee.

 
Section 12.  Appointment Of Successor
 
 
(a)
Employer Appointment of Successor. If the Trustee resigns or is removed in
accordance with Section 11(a) or Section 11(b), the Employer may appoint any
third party, such as a bank trust department or other party that may be granted
corporate trustee powers under state law, as a successor to replace the Trustee
upon resignation or removal. The appointment shall be effective when accepted in
writing by the new Trustee, who shall have all of the rights and powers of the
former Trustee, including ownership rights in the Trust assets. The former
Trustee shall execute any instrument necessary or reasonably requested by the
Employer or the successor Trustee to evidence the transfer.

 
(b)
Court Appointment of Successor. If the Trustee resigns or is removed, a
successor shall be appointed, in accordance with Section 12(a) hereof, by the
effective date of resignation or removal under Section 11(a) or Section 11(b).
If no such appointment has been made, the Trustee may apply to a court of
competent jurisdiction for appointment of a successor or for instructions. All
expenses of the Trustee in connection with the proceeding shall be allowed as
administrative expenses of the Trust.

 
(c)
Duty of Successor Trustee. The successor Trustee need not examine the records
and acts of any prior Trustee and may retain or dispose of existing Trust
assets, subject to Sections 8 and 9. The successor Trustee shall not be
responsible for and the Employer shall indemnify and defend the successor
Trustee from any claim or liability resulting from any action or inaction of any
prior Trustee or from any other past event, or any condition existing at the
time it becomes successor Trustee.

 
Section 13.  Amendment Or Termination
 
 
(a)
Amendment. This Trust Agreement may be amended by a written instrument executed
by the Trustee and the Employer.

 

 
 
 

--------------------------------------------------------------------------------

 

 
Notwithstanding the foregoing, no such amendment shall conflict with the terms
of the Plan or shall make the Trust revocable, since the Trust is irrevocable in
accordance with Section 1(b) hereof.

 
(b)
Termination by Employer. The Trust shall not terminate until the date on which
Plan participants and their beneficiaries are no longer entitled to benefits
pursuant to the terms of the Plan. Upon termination of the Trust any assets
remaining in the Trust shall be returned to the Employer. Notwithstanding the
preceding sentence, if Parent Assets remain in the Trust at termination, such
Parent Assets shall be returned to Parent.

 
(c)
Termination with Participant Approval. Upon written approval of participants or
beneficiaries entitled to payment of benefits pursuant to the terms of the Plan,
the Employer may terminate this Trust prior to the time all benefit payments
under the Plan have been made. All assets in the Trust at termination shall be
returned to the Employer. Notwithstanding the preceding sentence, if Parent
Assets remain in the Trust at termination, such Parent Assets shall be returned
to Parent.

 
Section 14.  Miscellaneous
 
 
(a)
Severability. Any provision of this Trust Agreement prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.

 
(b)
No Assignment of Benefits. Benefits payable to Plan participants and their
beneficiaries under this Trust Agreement may not be anticipated, assigned
(either at law or in equity), alienated, pledged, encumbered or subjected to
attachment, garnishment, levy, execution or other legal or equitable process.

 
(c)
Governing Law. This Trust Agreement and its enforcement shall be governed by and
construed in accordance with the laws of the State of New Jersey.

 
(d)
Survival. The provisions of Sections 2(d), 3(b)(iii), and 9(b) of this Trust
Agreement shall survive termination of this Trust Agreement.

 
(e)
Conflict with Plan Document. The rights, duties, responsibilities, obligations
and liabilities of the Trustee are as set forth in this Trust Agreement, and no
provision of the Plan or any other documents shall affect such rights,
responsibilities, obligations and liabilities. If there is a conflict between
provisions of the Plan and this Trust Agreement with respect to any subject
involving the Trustee, including but not limited to the responsibility,
authority or powers of the Trustee, the provisions of this Trust Agreement shall
be controlling.

 
(f)
Shareholder Communications Act. The Employer agrees that the Trustee will not
supply the Employer's name to issuers of any securities held in the Trust and,
therefore, the Employer will not receive information regarding those securities
directly from the issuer. Instead, the Employer will receive information from
the Trustee, unless the Employer notifies the Trustee in writing otherwise.

 
Section 15.  Arbitration
 
 
By signing this Trust Agreement, including this arbitration clause, the Employer
and the Trustee agree as follows:
 
·
The Employer and the Trustee are giving up the right to sue each other in court,
including the right to a trial by jury, except as provided by the rules of the
arbitration forum in which a claim is filed.

 
·
Arbitration awards are generally final and binding; a party's ability to have a
court reverse or modify an arbitration award is very limited.

 
·
The ability of the Employer and the Trustee to obtain documents, witness
statements and other discovery generally more limited in arbitration than in
court proceedings.

 
·
The arbitrators do not have to explain the reason(s) for their award.

 
·
The panel of arbitrators will typically include a minority of arbitrators who
were or are affiliated with the securities industry.

 
·
The rules of some arbitration forums may impose time limits for bringing a claim
in arbitration. In some cases, a claim that is ineligible for arbitration may be
brought in court.

 
 
 
 

--------------------------------------------------------------------------------

 

·
The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this agreement.

 
The undersigned Employer and Trustee agree that all controversies which may
arise between the Employer and the Trustee in connection with this Trust
Agreement, including but not limited to those involving any transaction related
to the Plan or the Plan accounts, or the construction, performance, or breach of
this or any other agreement between the Employer and the Trustee, whether
entered into prior to, on, or subsequent to the date hereof, shall be determined
by arbitration.
 
Any arbitration pursuant to this provision shall be conducted only before the
Financial Industry Regulatory Authority, Inc. (FINRA) or an arbitration facility
provided by any other exchange on which Merrill Lynch, Pierce, Fenner & Smith,
Incorporated ("MLPF & S") is a member, and in accordance with the respective
arbitration rules then in effect of FINRA or such other exchange.
 
The Employer may elect in the first instance whether arbitration shall be
conducted before FINRA or another exchange of which MLPF & S is a member. If the
Employer fails to make such election by registered letter addressed to:
 
Director - Non-Qualified Deferred Compensation Product
Merrill Lynch, Pierce, Fenner & Smith Incorporated Retirement Group
1400 Merrill Lynch Drive, MSC 0602
Pennington, NJ 014534
 
before the expiration of five (5) days after receipt of a written request from
the Trustee to make such election, then the Trustee may make such election.
Judgment upon the award of arbitrators may be entered in any court, state or
federal, having jurisdiction. No person shall bring a putative or certified
class action to arbitration, nor seek to enforce any pre-dispute arbitration
agreement against any person: who has initiated in court a putative class
action, or who is a member of a putative class who has not opted out of the
class with respect to any claims encompassed by the putative class action until:
 
(i)        the class certification is denied;
(ii)       the class is decertified; or
(iii)      the person is excluded from the class by the court.
 
Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Trust Agreement except to the extent stated
herein.
 

 
 

--------------------------------------------------------------------------------

 

EMPLOYER COPY
 
BY SIGNING THIS TRUST AGREEMENT, THE UNDERSIGNED EMPLOYER ACKNOWLEDGES (I) THAT,
IN ACCORDANCE WITH SECTION 15 ABOVE, THE UNDERSIGNED IS AGREEING ON BEHALF OF
THE PLAN IN ADVANCE TO ARBITRATE ANY CONTROVERSIES WHICH MAY ARISE WITH THE
TRUSTEE AND (2) RECEIPT OF A COPY OF THIS TRUST AGREEMENT.
 
Merrill Lynch Bank & Trust Co., FSB
Employer: Weingarten Realty Investors
By: /s/ A. Scott Roberto
By: /s/ Mickey Townsell
Name/Title: Trust Officer
Name/Title: VP HR
Date: 9/1/09
Date: 6/22/09

 



 
 

--------------------------------------------------------------------------------

 

 
TRUSTEE COPY
 
BY SIGNING THIS TRUST AGREEMENT, THE UNDERSIGNED EMPLOYER ACKNOWLEDGES (I) THAT,
IN ACCORDANCE WITH SECTION 15 ABOVE, THE UNDERSIGNED IS AGREEING ON BEHALF OF
THE PLAN IN ADVANCE TO ARBITRATE ANY CONTROVERSIES WHICH MAY ARISE WITH THE
TRUSTEE AND (2) RECEIPT OF A COPY OF THIS TRUST AGREEMENT.
 
Merrill Lynch Bank & Trust Co., FSB
Employer: Weingarten Realty Investors
By: /s/ A. Scott Roberto
By: /s/ Mickey Townsell
Name/Title: Trust Officer
Name/Title: VP HR
Date: 9/1/09
Date: 6/22/09

 


 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------